Citation Nr: 1454018	
Decision Date: 12/08/14    Archive Date: 12/16/14	

DOCKET NO.  03-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968, a portion of which represented service in the Republic of Vietnam.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In March 2005, the Veteran offered testimony before the undersigned Veterans Law Judge.  A transcript of that hearing is contained in the Veteran's claims folder.  

In a decision of May 2005, the Board denied entitlement to service connection for a low back disability.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which, in a December 2006 Order, vacated the Board's May 2005 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a November 2006 Joint Motion.  

In July 2007, the Veteran's case was once again remanded for additional development.  Following that development, the Board, in a decision of February 2008, once again denied entitlement to service connection for a low back disability.  That decision was again appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a May 2010 Memorandum Decision, vacated the Board's February 2008 decision, and, in so doing, remanded the Veteran's case to the Board for adjudication consistent with the Memorandum Decision.

In November 2010, the Veteran's case was once again remanded to the RO for additional development.  Following completion of that development, the Board, in a decision of November 2011, again denied entitlement to service connection for a low back disability.  That determination was again appealed to the United States Court of Appeals for Veterans Claims (Court), which, in an August 2012 Order, vacated the Board's November 2011 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with an August 2012 Joint Motion.  

In a subsequent decision of July 2013, the Board once again denied entitlement to service connection for a low back disability.  That determination was again appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a June 2014 Order, remanded the Veteran's case to the Board for action consistent with a Joint Motion dated that same month.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

At the time of the aforementioned Joint Motion in June 2014, it was noted that the concurring parties had agreed that the Board, in its July 2013 decision, failed to ensure compliance with the VA's duty to assist, specifically, with regard to providing an examination that was adequate for adjudication purposes.  In that regard, it was noted that a medical examination is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  However, pursuant to the terms of the Joint Motion, the VA examination provided the Veteran in July 2011 failed to adequately address the nature of his current disability.  

More specifically, while the evidence reflected that the Veteran had received various diagnoses pertaining to his lower back, including degenerative disc disease of the lumbar spine, lumbar strain, sacroilitis, spinal stenosis, and osteoarthritis, it was noted that the Board appeared to have accepted only the diagnosis of degenerative disc disease contained in the 2011 VA examination report.  Moreover, neither the 2011 VA examiner nor the Board provided an adequate discussion or analysis regarding diagnoses other than degenerative disc disease, to include whether the appellant still had, or had ever had, those conditions.  This was of particular concern to the parties to the Joint Motion, given that the evidence of record reflected diagnoses of arthritis of the back, a disorder specifically enumerated under the provisions of 38 C.F.R. § 3.309(a) (2014) regarding presumptive service connection.  Significantly, whether the Veteran has arthritis is a consideration which directly affects the analysis of his claim under 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) (2014).  According to the Joint Motion, because the July 2011 examination failed to adequately address the nature of the Veteran's current disability, remand was in order.  

More specifically, under the terms of the Joint Motion, the Board on remand was to afford the Veteran an addendum examination and medical opinion in order to determine the current diagnoses of his back and spine.  At that time, the examiner was to be asked to specifically opine as to whether the Veteran had arthritis of the back or spine, taking into consideration his pervious diagnoses, which included degenerative disc disease of the lumbar spine, lumbar strain, sacroilitis, spinal stenosis, and arthritis of the back.  The examiner was to additionally review the lay statements provided by the Veteran and his witnesses, in particular, those concerning low back symptoms during and in the one-year period following separation from service.  Then an etiological opinion was to be rendered for each diagnosed condition, to include whether it was at least as likely as not that such condition was related to, or had its onset during, the Veteran's military service, or, in the case of osteoarthritis, during the one-year presumptive period following separation from service.  

Based on the aforementioned, the case is once again REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2013, the date of the most recent VA medical evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA orthopedic examination, to be conducted by an orthopedic surgeon with expertise in disorders of the back, who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to has last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the examining physician should specify each and every low back disorder from which the Veteran has in the past suffered, or currently suffers, to include degenerative disc disease of the lumbar spine, lumbar strain, sacroilitis, spinal stenosis, and osteoarthritis.  For each identified disorder, the examiner should additionally offer an opinion as to whether such pathology at least as likely as not had its origin during, or is in some way the result of, an incident or incidents of the Veteran's period of active military service, to include a reported inservice fall.  Moreover, in the case of osteoarthritis, the examiner should offer an opinion as to whether osteoarthritis of the lumbar spine was present during the first year following the Veteran's discharge from service.  Finally, in rendering his opinion(s), the examiner should review all lay statements provided by the Veteran and his witnesses, in particular, those concerning low back symptomatology during and in the one-year period following his separation from service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining physician must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed, as appropriate.  

3.  The AOJ should then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examining physician has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for a low back disability.  Should the benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in August 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



